                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


 NICOLE L. BOETTGER,
                                                     CIVIL COMPLAINT
              Plaintiff,

 v.                                                  CASE NO. 2:20-cv-00309

 CAPITAL ONE BANK (USA), N.A.,
                                                     DEMAND FOR JURY TRIAL
              Defendant.


                                          COMPLAINT

        NOW COMES Nicole L. Boettger (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of Capital One Bank (USA), N.A.

(“Defendant”), as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for damages pursuant to the Telephone

Consumer Protection Act (“TCPA”) under 47 U.S.C. §227 and for violations of the Wisconsin

Consumer Act (“WCA”) under Wis. Stat. §427 et seq., for Defendant’s unlawful conduct.

                                    JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the TCPA. Subject matter jurisdiction

is conferred upon this Court by 47 U.S.C §227, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for the state law claim

pursuant to 28 U.S.C. §1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Eastern District of Wisconsin, a substantial portion the events or omissions giving rise to




                                                 1

            Case 2:20-cv-00309-JPS Filed 02/24/20 Page 1 of 8 Document 1
the claims occurred within the Eastern District of Wisconsin, and Plaintiff resides in the Eastern

District of Wisconsin.

                                               PARTIES

    4. Plaintiff is a natural person over 18-years-of-age who, at all times relevant is a “consumer”

as the term is defined by 15 U.S.C §1692a(3), and is a “person” as defined by 47 U.S.C. §153(39).

    5. Defendant is a foreign corporation with its principal place of business located in McLean,

Virginia. Defendant is one the nation’s largest financial institutions, and regularly contacts

consumers living in Wisconsin.

    6. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, vendors, representatives and insurers

at all times relevant to the instant action.

                              FACTS SUPPORTING CAUSES OF ACTION

    7. On September 30, 2018, Plaintiff opened a credit card from Maurice’s in the amount of

$397 serviced by Defendant. (“Subject debt”).

    8. After falling on financial hardship, Plaintiff could no longer maintain the minimum

payments on the subject debt resulting in default.

    9. In early December 2019, Plaintiff began receiving pre-recorded collection phone calls to

her cellular phone number (402) XXX-0791 from Defendant attempting to collect the subject debt.

    10. At all times relevant, Plaintiff was the sole subscriber, owner, and operator of the cellular

phone ending in 0791. Plaintiff is and has always been financially responsible for the cellular

phone and its services.




                                                  2

           Case 2:20-cv-00309-JPS Filed 02/24/20 Page 2 of 8 Document 1
   11. In each call Plaintiff answered, Plaintiff was greeted by a pre-recorded artificial voice

stating: “Hi, this is Linda from Capital One calling on behalf of Maurice’s, please give us a call

back.” Each of these calls lasted approximately 23 seconds.

   12. Moreover, in each of the phone calls that Plaintiff did not answer, Defendant left a 23

second pre-recorded voicemail message requesting Plaintiff to call back.

   13. In January 2020, Plaintiff returned a call and spoke with a representative for Defendant.

During that phone call, Plaintiff requested that Defendant stop calling her cellular phone number

because she was in a debt settlement program.

   14. Additionally, Plaintiff advised Defendant that she would contact Defendant in the event

she needs to speak with them. The representative acknowledged the request from Plaintiff.

   15. Despite Plaintiff’s request, Defendant continued to place collection calls to her cellular

phone attempting to collect the subject debt from Plaintiff.

   16. Furthermore, on January 15, 2020 Plaintiff again spoke with Defendant and requested that

that cease contacting her.

   17. Plaintiff’s demand that Defendant’s phone calls cease fell on deaf ears and Defendant

continued its phone harassment campaign.

   18. Notwithstanding Plaintiff’s request that Defendant cease placing calls to her cellular

telephone, Defendant placed or caused to be placed numerous harassing phone calls to Plaintiff’s

cellular telephone between December 2019 and the present day.

   19. The phone number that Defendant most often uses to contact Plaintiff is (800) 365-2024

but upon information and belief, it may have used other phone number to place calls to Plaintiff’s

cellular telephone.




                                                 3

          Case 2:20-cv-00309-JPS Filed 02/24/20 Page 3 of 8 Document 1
                                               DAMAGES

   20. Defendant’s harassing phone calls have severely disrupted Plaintiff’s daily life and general

well-being.

   21. Defendant’s phone harassment campaign and illegal collection activities have caused

Plaintiff actual harm, including but not limited to, invasion of privacy, nuisance, intrusion upon

and occupation of Plaintiff’s cellular telephone capacity, wasting Plaintiff’s time, the increased

risk of personal injury resulting from the distraction caused by the phone calls, aggravation that

accompanies unsolicited telephone calls, emotional distress, mental anguish, anxiety, loss of

concentration, diminished value and utility of telephone equipment and telephone subscription

services, the loss of battery charge, and the per-kilowatt electricity costs required to recharge her

cellular telephone as a result of increased usage of her telephone services.

   22. In addition, each time Defendant placed a telephone call to Plaintiff, Defendant occupied

Plaintiff’s telephone number such that Plaintiff was unable to receive other phone calls.

   23. Concerned about the violations of her rights and invasion of her privacy, Plaintiff was

forced to seek the assistance of counsel to file this action to compel Defendant to cease its unlawful

conduct.

              COUNT I – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   24. Plaintiff restates and realleges paragraphs 1 through 23 as though fully set forth herein.

   25. Defendant repeatedly placed or caused to be placed frequent non-emergency calls,

including but not limited to the phone calls referenced above, to Plaintiff’s cellular telephone

number using an automatic telephone dialing system (“ATDS”) without Plaintiff’s consent in

violation of 47 U.S.C. §227 (b)(1)(A)(iii).




                                                  4

           Case 2:20-cv-00309-JPS Filed 02/24/20 Page 4 of 8 Document 1
   26. The TCPA defines ATDS as “equipment which has the capacity...to store or produce

telephone numbers to be called, using a random or sequential number generator; and to dial such

numbers.” 47 U.S.C. §227(a)(1).

   27. Upon information and belief, based on Defendant’s pre-recorded messages and lack of

prompt human response during the phone calls in which Plaintiff answered, Defendant used an

ATDS to place calls to Plaintiff’s cellular telephone.

   28. Upon information and belief, the ATDS employed by Defendant transfers the call to a live

agent once a human voice is detected, thus resulting in a pause after the called party speaks into

the phone.

   29. Moreover, Defendant placed the majority, if not all calls using pre-recorded, artificial voice

technology.

   30. Upon information and belief, Defendant’s phone system stores telephone numbers to be

called, using a random or sequential number generator, which it used to call Plaintiff on her cellular

phone.

   31. Defendant violated the TCPA by placing numerous phone calls to Plaintiff’s cellular

telephone between December 2019 and the present day, using an ATDS without her consent.

   32. Any prior consent, if any, was revoked by Plaintiff’s numerous verbal revocations.

   33. As pled above, Plaintiff was severely harmed by Defendant’s collection calls to her cellular

phone.

   34. Upon information and belief, Defendant has no system in place to document and archive

whether it has consent to continue to contact consumers on their cellular phones.

   35. Upon information and belief, Defendant knew its collection practices were in violation of

the TCPA, yet continued to employ them to increase profits at Plaintiff’s expense.



                                                  5

             Case 2:20-cv-00309-JPS Filed 02/24/20 Page 5 of 8 Document 1
   36. Defendant, through its agents, representatives, vendors, subsidiaries, third party contractors

and/or employees acting within the scope of their authority acted intentionally in violation of 47

U.S.C. §227(b)(1)(A)(iii).

   37. Pursuant to 47 U.S.C. §227(b)(3)(B), Defendant is liable to Plaintiff for a minimum of

$500 per phone call. Moreover, pursuant to 47 U.S.C. §227(b)(3)(C), Defendant’s willful and

knowing violations of the TCPA triggers this Honorable Court’s discretion to triple the damages

to which Plaintiff is otherwise entitled to under 47 U.S.C. §227(b)(3)(C).

WHEREFORE, Plaintiff NICOLE L. BOETTGER respectfully prays this Honorable Court for
the following relief:
   a. Declare Defendant’s phone calls to Plaintiff to be violations of the TCPA;
   b. Award Plaintiff damages of at least $500 per phone call and treble damages pursuant to 47
       U.S.C. § 227(b)(3)(B)&(C);
   c. Enjoining Defendant from further contacting Plaintiff; and
   d. Awarding any other relief as this Honorable Court deems just and appropriate.
                   COUNT II – VIOLATIONS OF THE WISCONSIN CONSUMER ACT

   38. Plaintiff restates and realleges paragraphs 1 through 37 as though fully set forth herein.

   39. Defendant is a debt collector as defined pursuant to Wis. Stat. §427.103(3)(h) as it engaged

in the collection of the subject debt from Plaintiff personally.

   40. The WCA states:

               “In attempting to collect an alleged debt arising from a consumer credit
               transaction or other consumer transaction…a debt collector may
               not…engage in other conduct which can reasonably be expected to
               threaten or harass the customer or a person related to the customer.” Wis.
               Stat. §427.104(1)(h).

   41. Defendant violated §427.104(1)(h) by engaging in harassing conduct in contacting

Plaintiff. It was unfair for Defendant to relentlessly contact Plaintiff through means of numerous

phone calls when she notified Defendant to cease calling her. Defendant ignored Plaintiff’s


                                                   6

           Case 2:20-cv-00309-JPS Filed 02/24/20 Page 6 of 8 Document 1
demands and continued to systematically place calls to her cellular phone without her prior

consent. Following its characteristic behavior in placing voluminous calls to consumers, Defendant

engaged in harassing behavior, willfully done with the hope that Plaintiff would be compelled to

make a payment.

   42. The WCA was designed to protect consumers, such as Plaintiff, from the exact behavior

committed by Defendant.

   43. The WCA further states:

                “In attempting to collect an alleged debt arising from a consumer credit
                transaction or other consumer transaction…a debt collector may
                not…claim, or attempt or threaten to enforce a right with knowledge or
                reason to know that the right does not exist.” Wis. Stat. §427.104(1)(j).

   44. Defendant violated §427.104(1)(j) by continuing to place calls to Plaintiff’s cellular

telephone after she told them that she cannot receive phone calls to her cellular phone. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact her

via telephone when it no longer had consent to do so. As an experienced debt collector, Defendant

should have known that it did not have the right to continue harassing Plaintiff with collection

phone calls.

   45. As pled above, Plaintiff has suffered actual damages as a result of Defendant’s unlawful

practices.

   46. Defendant’s conduct was outrageous, willful and wanton, and showed a reckless disregard

for the rights of Plaintiff. Defendant acted in defiance of Plaintiff’s prompts. Plaintiff demanded

Defendant to stop contacting her, but yet, she was still bombarded with collection phone calls from

Defendant. In an unfair and deceptive manner, Defendant called Plaintiff numerous times. This

onslaught of phone calls was an attempt by Defendant to harass Plaintiff into submission. After

the conversation in which Plaintiff notified to stop calling her, Defendant had more than enough


                                                   7

             Case 2:20-cv-00309-JPS Filed 02/24/20 Page 7 of 8 Document 1
information to know that it should not continue calling Plaintiff’s telephone number. Defendant

falsely and deceptively represented that it had the legal ability to contact Plaintiff seeking

collection of debt when it did not. Upon information and belief, Defendant regularly engages in

the above described behavior against consumers in Wisconsin and for public policy reasons should

be penalized.

WHEREFORE, Plaintiff NICOLE L. BOETTGER respectfully requests that this Honorable
Court:

   a. Declaring that the practices complained of herein are unlawful and violate the
       aforementioned statutes and regulations;
   b. Awarding Plaintiff actual damages pursuant to §427.105, in an amount to be determined at
       trial, for the underlying violations;
   c. Awarding Plaintiff costs and reasonable attorney fees pursuant to §425.308(1)-(2);
   d. Enjoining Defendant from further contacting Plaintiff; and
   e. Awarding any other relief as this Honorable Court deems just and appropriate.


Plaintiff demands trial by jury.

Dated: February 24, 2020                              Respectfully Submitted,

                                                      /s/ Alexander J. Taylor
                                                      /s/ Marwan R. Daher
                                                      /s/ Omar T. Sulaiman
                                                      Alexander J. Taylor, Esq.
                                                      Marwan R. Daher, Esq.
                                                      Omar T. Sulaiman, Esq.
                                                      Counsel for Plaintiff
                                                      Sulaiman Law Group, Ltd
                                                      2500 S Highland Ave, Suite 200
                                                      Lombard, IL 60148
                                                      Telephone: (630) 575-8181
                                                      ataylor@sulaimanlaw.com
                                                      mdaher@sulaimanlaw.com
                                                      osulaiman@sulaimanlaw.com




                                                  8

          Case 2:20-cv-00309-JPS Filed 02/24/20 Page 8 of 8 Document 1
